Citation Nr: 0523809	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-07 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left foot disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right foot disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  An unappealed rating decision dated in January 1969 
denied service connection for a sprain of the midtarsal bones 
of the right foot and for contusion of the left foot.

2.  The additional evidence since the unappealed 1969 rating 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a left 
foot disorder and for a right foot disorder.

3.  The veteran's service medical records show that the 
veteran was injured and treated for pain in both of his feet 
in August 1965.

4.  The veteran has a current diagnosis of degenerative joint 
disease of the left foot and of the right foot.

5.  The evidence of record does not contain an opinion 
linking the veteran's current right foot disorder or left 
foot disorder to any incident in service.

6.  The veteran has a current diagnosis of degenerative joint 
disease of the right knee and of the left knee.

7.  The evidence of a record does not contain an objective 
medical opinion relating the veteran's right knee disorder, 
or his left knee disorder, to any incident in service, or to 
his bilateral foot condition.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted that 
presents a reasonable possibility of substantiating the 
veteran's claim for service connection for a left foot 
disorder, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).

2.  A left foot disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  New and material evidence having been submitted that 
presents a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for a 
right foot disorder, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2004).

4.  A right foot disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  A left knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

6.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in November 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection that has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  A recent amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Compare 38 C.F.R. § 3.156(a) 
(2001), with 38 C.F.R. § 3.156(a) (2004).  The veteran's 
request to reopen his claims of entitlement to service 
connection for depression was filed in June 2002.  Therefore, 
the current, amended regulation applies.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The RO denied service connection for a sprain of the 
midtarsal bones of the right foot, and for contusion of the 
left foot, in January 1969, and notified the veteran of the 
decision that same month.  The RO decision was not appealed 
and that decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.  The matter under consideration in this 
case at that time was whether the veteran had a current left 
foot disorder and/or a right foot disorder.  In order for the 
veteran's claims to be reopened, evidence must have been 
presented or secured since the January 1969 RO decision on 
the merits which is relevant to, and probative of, these 
matters.  

The evidence of record at the time of the January 1969 rating 
decision which was relevant to the veteran's claims for 
service connection included his service medical records and 
an October 1969 VA medical examination with accompanying x-
rays of the feet.  The additional evidence added to the 
record since the January 1969 rating decision includes VA 
medical examination reports and accompanying x-ray reports 
from March 2003, private treatment records from January 1994 
to February 1997, and statements from the veteran's fellow 
unit member, dated in February 2004, March 2004, and May 
2004.

When the RO denied the veteran's claim for entitlement to 
service connection for a sprain of the midtarsal bones of the 
right foot, and for contusion of the left foot, in 1969, 
there was no evidence that the veteran continued to 
experience the left and right foot problems that he was 
treated for in service, as the VA medical examination was 
negative for any objective findings.  The evidence submitted 
since the last final rating decision in January 1969 shows 
that the veteran has received treatment for both right and 
left foot conditions since 1994, and has current diagnoses of 
contusions, right and left foot with chronic foot pain, and 
mild degenerative joint disease of both the right and left 
feet.  

Therefore, this additional evidence is both "new," as it 
had not been previously considered by VA, and is 
"material," as it raises a reasonable possibility of 
substantiating the veteran's claims.  As such, the issues of 
entitlement to service connection for a left foot disorder, 
and for a right foot disorder, are reopened.

Service Connection

In addition to those duties set forth in the VCAA that 
require VA to provide a claim form and to notify, as stated 
above, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  The veteran has provided authorizations, and his 
private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  See Pelegrini v. Principi, 
17 Vet.App. 412 (2004).  The veteran was notified of the need 
for VA examination, and they were accorded him in March 2003.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet.App. 103 (2005).

Service connection may be established for chronic disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §1110; 38 C.F.R. 
§ 3.303.  Service connection may also be established for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Id.  

Review of the veteran's service medical records reveals that 
the veteran was treated for bilateral foot pain, but 
primarily for right foot pain, frequently from August 1965 
through March 1966, three months before he was separated from 
active military service.  However, the entire time, the only 
relevant symptomatology found was intermittent mild swelling.  
Otherwise, all physical examinations were normal, as was the 
examination upon separation from service.  No limitation of 
motion, tenderness, or crepitus was found.  X-rays showed no 
fractures or other abnormalities.  The veteran was put on 
temporary limited duty profiles three times, in August 1965, 
October 1965, and February 1966, each for three weeks 
duration, as he had difficulty walking due to the pain.  
However, on separation from service, the veteran's condition 
in each of the profile categories was rated as "1", the 
best possible rating, in all categories.

Subsequent to service, a VA medical examination was conducted 
in October 1969.  Physical examination was grossly negative, 
with the examiner finding no swelling.  The veteran was 
easily able to squat, raise his legs, bear weight normally, 
raise up on his toes, and stand erect.  There was no muscle 
atrophy or scarring, and reflexes were normal.  The examiner 
concluded that the veteran had recovered from a crushing 
injury to both feet, and only mild residuals remained, 
specifically, an occasional limp.  X-rays taken in 
conjunction with this examination were essentially negative, 
except for a slight hallux valgus in the left foot.

Private medical records from January 1994 show that the 
veteran reported that in June 1993, he was injured at work 
and underwent an arthroscopy of his right knee.  He also 
reported that currently, he had pain on the medial aspect of 
the knee, but no swelling, locking, or catching.  Physical 
examination showed no effusion, loss of range of motion, or 
laxity.  X-rays were unremarkable, and the physician 
concluded that the veteran's pain was secondary to 
chondromalacia of the femoral condyle.  Subsequent treatment 
notes from February 1994 through May 1994 show that several 
different prescription pain medications failed to relieve the 
veteran's knee pain.  Surgery was performed in June 1994.  
Physical therapy followed, continuing through August 1994, 
when the veteran's right knee was found to have made the 
maximum medical improvement, and was returned to "full 
duty" at work.  

Private treatment records from January 1995 and February 1995 
show that the veteran experienced some swelling in his right 
knee, which the physician found to be related to mild 
degenerative changes.  A September 1996 x-ray showed no 
evidence of degenerative changes of the right knee.  In 
January 1997, a Lidocaine and Depo-Medrol injection was made 
to the veteran's right knee to treat the pain and the marked 
medial joint line tenderness that the veteran experienced.  
Subsequently, during a February 1997 followup visit, the 
veteran reported only occasional discomfort, with no swelling 
or loss of range of motion.

During a VA feet examination in March 2003, the veteran 
reported daily bilateral foot pain, which he rated as a 2 or 
3 on a scale of 1 to 10.  During flareups, the pain increased 
to a 4 or 5, every two or three days.  He stated that he had 
stiffness in his feet, swelling in both feet, but right 
greater than left, difficulty walking long distances, and 
increased pain on physical activity to include lifting.  He 
noted that he did not use any assistive devices, corrective 
shoes or braces, and had never had foot surgery.  Physical 
examination revealed a slightly antalgic gait on the right, 
slight hallux valgus on the left compared to the right, and 
increased varicosities, right greater than left.  Sensation 
was intact, muscle strength was 5/5, and the veteran's ankles 
had a full range of motion bilaterally.  

The diagnoses were contusion of both feet with chronic foot 
pain, and mild bilateral degenerative joint disease of the 
feet.  The examiner opined that the veteran "does have 
osteoarthritis of bilateral feet.  At his age, I do believe 
that this arthritis is age related and would be symmetrical 
throughout his body.  Like the previous examiners, I find no 
apparent etiology for his continued right foot pain."  The 
examiner also stated that the veteran's midtarsal 
sprain/strain with which the veteran was diagnosed in service 
appeared to be chronic in nature, since the veteran had this 
discomfort since 1965, and was able to work full-time as a 
mechanic up until his retirement in 2002.

A VA bones examination and a VA joints examination, both in 
March 2003, revealed that the veteran had experienced 
continued right patellar pain since a 1993 injury at work.  
The veteran reported that he underwent surgery in June 1993 
to remove a torn meniscus and fix degenerative changes of the 
medial condyle.  This surgery was repeated in 1994, and the 
situation improved to the extent the veteran could return to 
work until 2002.  The veteran rated his right patellar pain 
as a 2 or 3 on a scale of 0 to 10.  Flareups, causing pain 
the veteran rated as 6 or 7, resulted from prolonged walking, 
standing, or bending, occurred every 5 to 6 days, and lasted 
for several hours.  He found that the pain was well-treated 
with Darvocet and Naprosyn.  He denied weakness, stiffness, 
heat, redness, or instability of his right patellar, but did 
report occasional swelling of the left knee.  He reported not 
using braces, canes, or corrective shoes.  

Physical examination revealed well-healed portal scars.  
There was no knee effusion.  The veteran was able to extend 
his right leg to 0 degrees without pain, and the examiner 
found 1+ tenderness with forced extension.  He was able to 
flex to 90 degrees without pain, and 130 degrees with pain.  
There was no crepitus, and the Lachman, McMurray's, and pivot 
tests were negative.  Deep tendon reflexes were intact.  The 
veteran's knees, bilaterally, had no laxity to varus or 
valgus stress at 0 degrees and at 30 degrees.  The diagnoses 
were degenerative joint disease, bilateral knees, and 
meniscal tear, right knee, 1993, status post meniscectomy 
times two.  The examiner opined that the veteran's bilateral 
knee condition was secondary to the aging process, and to the 
1993 work-related injury.  He concluded that "I do not 
believe that [the] contusion to [the veteran's] right foot 
that occurred in the military in 1965 resulted in this 
disorder."

X-rays accompanying these three VA examinations found that 
the veteran's left foot had overall osteopenic bone density, 
with mild hallux valgus deformity of the first ray, and a 
small spur along the plantar surface of the calcaneus.  
However, the bony structures of the left foot were intact 
without evidence of fracture or destructive change, and soft 
tissues were unremarkable.  Further, x-rays of the right foot 
the same overall bone density, hallux valgus deformity, 
unremarkable soft tissues, and intact bony structures, but 
also showed a small osteophyte along the dual aspect 
posterior calcanus.  The impression was osteopenia; bilateral 
hallux valgus deformities; and small bilateral calcaneal 
spurs.

X-rays of the bilateral knees found that the patellofemoral 
joint spaces were not adequately visualized, the bony 
structures were intact without evidence of fracture, and the 
soft tissues were unremarkable, with the examiner 
specifically remarking that there was no joint effusion.  The 
impression was that there was narrowing of the femorotibial 
joint spaces bilaterally, although the films were not 
obtained with weight bearing.  

Correspondence from the veteran's fellow unit member, E.T.G., 
in February 2004, March 2004, and May 2004, stated that he 
witnessed the veteran's injury occurring in August 1965, 
carried the veteran to an ambulance, and took the veteran to 
the hospital in Germany to be treated.

As previously discussed, the veteran's original injury 
occurred in August 1965 when an A-frame fell on his feet.  He 
stated that the continued pain from the injury to his feet 
led to a secondary injury to both of his knees.  The 
veteran's service medical records confirm that the veteran 
was repeatedly treated between August 1965 and March 1966 for 
bilateral foot pain, but primarily right foot pain.  However, 
pain and intermittent mild swelling were the only residuals 
that were found.  Although x-rays were repeatedly taken, no 
evidence was ever found of a fracture or other abnormality.  
Physical examinations repeatedly found no symptomatology to 
suggest a permanent injury other than the contusion of the 
feet or midtarsal strain.  Upon separation from service, the 
veteran's feet injury was found to have resolved itself; the 
physical profile recorded at that time gave all "normal" 
ratings, and there were no notations of any foot or knee 
abnormalities.

Further, during the most recent VA examinations in March 
2003, the examiner found that the only objective 
manifestation that existed with regard to the veteran's right 
foot disorder and left foot disorder was also chronic pain, 
for which the examiner could find no etiology.  The Board 
notes that pain is only one criteria for determining whether 
a disability exists, and that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).  

During the 2003 VA examination, the examiner found that the 
veteran's left foot disorder and right foot disorder were 
likely age-related, and supported this opinion by stating 
that the veteran's arthritis was symmetrical throughout his 
body.  Although the veteran has a current diagnosis of 
osteoarthritis in both of his feet, no nexus between that 
osteoarthritis and the inservice injury has been found.  
Therefore, the criteria for service connection for a left 
foot disorder or for a right foot disorder have not been met.

Finally, the Board notes that no records of treatment for 
foot or knee disorders exist in the evidence of record from 
the date of separation from service until 1994, when the 
veteran was treated for right knee pain and underwent surgery 
after various pain medications failed to relieve it.  There 
is no evidence in the private records from 1994 to 1997 that 
the veteran ever reported the left knee as painful or 
otherwise problematic; the left knee is only mentioned in the 
2003 VA examination reports.  Consequently, the VA examiner 
found that although the veteran had degenerative joint 
disease in both of his knees, which condition was a result of 
both a 1993 injury that the veteran experienced on the job as 
a mechanic, and of the aging process.  The examiner 
specifically ruled out the possibility that the veteran's 
left and right knee disorder were related to the A-frame 
incident in service, or the pain resulting therefrom.  As no 
nexus between the veteran's current disability and an 
incident in service has been found, the criteria for service 
connection for a left knee disorder or a right knee disorder 
have not been met.

Accordingly, service connection for a left foot disorder, a 
right foot disorder, a left knee disorder, and a right knee 
disorder, are not warranted.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claims 
for entitlement to service connection for a left foot 
disorder and for a right foot disorder are reopened.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


